Citation Nr: 0618034	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-13 400	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1977 to January 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision issued by the RO in September 2004.  
In March 2006, the veteran testified before the undersigned 
via video conference from the RO.  

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  For the reasons set 
forth below, the matter of his actual entitlement to service 
connection for those disorders is being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In an April 1995 rating decision, VA denied service 
connection for a psychiatric disorder; a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence received since the April 1995 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.

3.  In a June 1998 rating decision, VA denied service 
connection for PTSD; a notice of disagreement was not 
received within the subsequent one-year period.

4.  Evidence received since the June 1998 decision, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim, 
and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
April 1995 rating decision that denied service connection for 
a psychiatric disorder; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The June 1998 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

4.  New and material evidence has been received since the 
June 1998 rating decision that denied service connection for 
PTSD; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 In an April 1995 rating decision, VA denied service 
connection for a psychiatric disorder, to include PTSD.  The 
veteran was notified of the rating decision and of his 
procedural and appellate rights, but he did not submit a 
notice of disagreement within one year.  As a result, that 
decision became final.  38 U.S.C.A. § 7105.

In a June 1998 rating decision, VA again denied service 
connection for PTSD.  The veteran was notified of the rating 
decision and of his procedural and appellate rights, but he 
did not submit a notice of disagreement within one year.  As 
a result, that decision also became final.  Id.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to a claim which has been previously disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as it applies to claims to reopen filed 
on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  
Under the current regulation, "new" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was last disallowed on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In considering whether to reopen a claim, 
VA must assume the credibility of the evidence which supports 
the veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In this case, in essence, at the time of the prior denials, 
there was no in-service record of a psychiatric disability 
and no evidence of a nexus between post-service psychiatric 
disabilities, to include PTSD, and service.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence consists of VA 
medical records as well as the veteran's testimony at his 
personal hearing.

At his personal hearing, the veteran indicated that, during 
service, he was raped by four men in a prison in Italy.  Due 
to this incident, he developed psychiatric problems, to 
include a bipolar disorder and PTSD.  The VA medical records 
show VA psychiatric treatment from 1997 to 2005.  The veteran 
is diagnosed as having PTSD, as well as a psychosis, a mood 
disorder, an adjustment disorder, and depression/depressive 
disorder/major depression, and some of the available reports 
appear to suggest that he may have a psychiatric disability 
that can be attributed to the reported in-service event. 

The additional evidence relates to an unestablished fact 
necessary to substantiate the veteran's claims, and therefore 
raises a reasonable possibility of substantiating them.  
Thus, the evidence is new and material.  The claims are 
reopened.  To this limited extent, the appeal is allowed.


ORDER

The previously denied claims of service connection for a 
psychiatric disorder and PTSD are reopened; to this limited 
extent, the appeal is allowed.


REMAND

VA medical records dated in February 2005 show that the 
veteran reported that he had been found to be disabled by the 
Social Security Administration (SSA).  The SSA records are 
not in the claims file.  VA has a statutory duty to obtain 
these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The Court has held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran claims that he has PTSD from a personal assault 
(rape) that occurred while he was in the military in Italy in 
the late 1970's.  In Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court pointed out that there are special 
evidentiary procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14c (February 20, 1996), and former M21-1, Part III, 
para. 7.46(c)(2) (October 11, 1995).  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressful incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The nature of the veteran's claim is such that the provisions 
of 38 C.F.R. § 3.304(f)(3) are applicable.  Therefore, he 
should be furnished a development letter in accordance with 
38 C.F.R. § 3.304(f)(3).  

The veteran has not been scheduled for a VA examination in 
connection with his asserted stressor of being sexually 
assaulted.  This should be accomplished.

Since this case is being remanded, the veteran also should be 
provided a VCAA letter than comports with the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Provide the veteran a new VCAA notice 
letter that comports with the Court's 
decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Advise the appellant that evidence from 
sources other than his service records, or 
evidence of behavior changes, may constitute 
"credible supporting evidence" of his 
claimed PTSD stressor, as required by 
38 C.F.R. § 3.304(f)(3).  Afford him a 
reasonable opportunity to submit that type of 
evidence and/or to advise VA of potential 
sources of such evidence.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

3.  Ask the SSA to provide copies of any 
records pertaining to the appellant's award 
of SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file.

4.  Obtain records of any additional VA 
treatment the veteran has received since the 
time that such records were last procured.

5.  After the foregoing development has been 
completed, arrange to have the veteran 
undergo psychological testing, with 
appropriate subscales, to aid in determining 
the nature of his psychiatric disabilities.

6.  After psychological testing has been 
completed, arrange to have the veteran 
scheduled for a psychiatric examination.  
After examining the veteran, reviewing the 
claims file, and conducting any necessary 
testing, the examiner should provide a 
diagnosis for each psychiatric and/or mental 
disorder identified.  If PTSD is not 
diagnosed, the examiner should explain why he 
or she finds that the criteria for the 
diagnosis have not been met, and should 
comment on the propriety of the diagnoses of 
PTSD currently in the claims file.  If PTSD 
is diagnosed, the examiner should be asked to 
provide an opinion as to whether evidence in 
the claims file, including any evidence of 
changes in the veteran's behavior, is 
indicative-in a clinical sense-of an in-
service personal assault, and whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that PTSD is 
attributable to such assault.  If a psychosis 
is found to be present, the examiner should 
offer an opinion as to whether it is at least 
as likely as not that such psychosis was 
manifest during service or within one year of 
service separation or is otherwise related to 
service.  For any other psychiatric 
disability found, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that it was manifest during 
service or is otherwise related to service.  
The report of examination should include the 
complete rationale for all opinions 
expressed.

7.  Thereafter, take adjudicatory action on 
the issue of entitlement to service 
connection for a psychiatric disability, to 
include PTSD.  If any benefit sought remains 
denied, provide a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


